The Honorable Paul B. Benham, Jr. State Senator P.O. Drawer 477 Marianna, AR  72360
Dear Senator Benham:
This is in response to your request for an opinion concerning compensation of the city manager of Brinkley.  Specifically you want to know whether the city's payment of a group health insurance premium on behalf of the city manager and his dependents violates A.C.A. 14-47-114(a) (Supp. 1987) which provides:  "a director of the city shall not receive any compensation for his services."
It is my opinion that the answer to your question is "no".  While under A.C.A. 14-47-114(a) (Supp. 1987), directors of the city are prohibited from receiving compensation for their services, city managers under 14-47-119(4)(d) are salaried employees of the city and may receive such employment benefits as the board may deem proper, there being no prohibition against their receipt of compensation.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.